DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-9 are pending, claims 1-3 and 8 have been examined in this application. Claims 4-7 and 9 have been withdrawn as being drawn to a non-elected species which requires the angled ring or the shaft extending outside of the plane of the hook portion. Claims 1 and 8 are amended.

Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 01/30/2020 and reviewed by the Examiner in light of the recent submission of the translated foreign reference filed on 08/17/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20190069531 A1) to Ashmore.
In regards to claim 1, Ashmore anticipates a fish hook assembly comprising: a hook (Ashmore; see FIGs 11-15) having a shaft (Ashmore; 306) and a hook portion (Ashmore; 308, 310), said hook portion being planar (Ashmore; see FIG 14) and extending from a bottom of said shaft (Ashmore; see FIG 11); a ring (Ashmore; 302) positioned at a distal end of said shaft relative to said hook portion (Ashmore; see FIG 14, where ring 302 is distal from the hook portion 310, 308); and a wire (Ashmore; wire of 304, [0047] wire) having a top end coupled to said shaft adjacent to a distal end of said shaft relative to said hook portion (Ashmore; see FIG 11 or FIG 15 where 304 is adjacent to the distal end, and to 302), said wire having a bottom end coupled to said shaft between said top end and said hook portion (Ashmore; the bottom end connected between the top end of 304 and the hook portion) wherein said wire forms a loop with said shaft (Ashmore; see FIG 11, 304 is a loop), said loop having a top end positioned adjacent to said ring (Ashmore; the top end of 304 being adjacent to 302 in FIG 11, FIG 15).  
In regards to claim 2, Ashmore anticipates the assembly of claim 1, further comprising said hook portion being coplanar with said loop (Ashmore; see FIG 12, where hook portion 308, 310 is coplanar with the loop 304).  
In regards to claim 3, Ashmore anticipates the assembly of claim 2, further comprising said hook portion being shaped to extend from said shaft in a first direction (Ashmore; see FIG 12, where the hook portion 310, 308 extends to the left of the FIG), said loop extending from said shaft in a second direction opposite said first direction (Ashmore; see FIG 12 where the loop 304 extends from the shaft in an opposing direction to the right of the FIG). 

In regards to claim 8, Ashmore anticipates a fish hook assembly comprising: a hook (Ashmore; see FIGs 11-15) having a shaft (Ashmore; 306) and a hook portion (Ashmore; 308, 310), said hook portion being planar (Ashmore; see FIG 14) and extending from a bottom of said shaft (Ashmore; see FIG 11); a ring (Ashmore; 302) positioned at a distal end of said shaft relative to said hook portion (Ashmore; see FIG 14, where ring 302 is distal from the hook portion 310, 308); and a wire (Ashmore; wire of 304, [0047] wire) having a top end coupled to said shaft adjacent to a distal end of said shaft relative to said hook portion (Ashmore; see FIG 11 or FIG 15 where 304 is adjacent to the distal end, and to 302), said wire having a bottom end coupled to said shaft between said top end and said hook portion (Ashmore; the bottom end connected between the top end of 304 and the hook portion)  wherein said wire forms a loop with said shaft (Ashmore; see FIG 11, 304 is a loop), said loop having a top end positioned adjacent to said ring (Ashmore; the top end of 304 being adjacent to 302 in FIG 11, FIG 15), said hook portion being coplanar with said loop (Ashmore; see FIG 12, where hook portion 308, 310 is coplanar with the loop 304), said hook portion being shaped to extend from said shaft in a first direction (Ashmore; see FIG 12, where the hook portion 310, 308 extends to the left of the FIG), said loop extending from said shaft in a second direction opposite said first direction (Ashmore; see FIG 12 where the loop 304 extends from the shaft in an opposing direction to the right of the FIG).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US D849183 S to DeJarnette, US 9137976 B2 to Jusseit, US 7908788 B2 to Jusseit, US D555754 S to Wichen, US D544067 S to Wichen, JP 2006223288 A to Ikeda, US 20060096156 A1 to Griffero, US 20050217167 A1 to Packard, JP 3703478 B1 to Oyama, US D507034 S to Robertson, US D469502 S to Shelton, US 5884428 A to Shelton, US 5083394 A to Harwig, GB 2241419 A to Drennan, SU 1382462 A1 to Topitsak, CA 1127390 A1 to Gareffa, US 3604143 A to Sauers, US 3130514 A to Clifford, US 2984882 A to Winn, US 2823486 A to Behee, DE 1014372 B to Junghans, and US 2640291 A to Garner teaches a planar hook with a ring and a loop.
JP 2013172702 A to Shu teaches a planar hook with a loop.
US 2962834 A to Stinson teaches a planar hook with a ring and loop, the loop being adjacent to the ring.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647